DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 16, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1 and 15 fall into one of four of the statutory categories?  Yes. The preamble of claims 1 and 15 recites a system and a non-transitory computer-readable storage media, respectively, and the body of the claim 1 positively recite at least one physical element of the system.  In claim 15, the non-transitory computer-readable storage media is operatively coupled to at least one physical element, i.e. the one or more processors.  Therefore, claims 1 and 15 are each directed to an apparatus.
Yes. The preamble of claim 6 recites a method, and the body of claim 6 positively recites a series of method steps.  Therefore, claim 6 is directed to a process.

	Step 2A – Prong 1
Do claims 1, 6 and 15 recite a judicial exception?  Yes. Claim 1 recites the limitation of determining, based at least in part on the sensor data, a suggested region to block in the environment along a path of the vehicle.  Claims 6 and 15 recite the limitation of determining, based at least in part on the sensor data, a suggested region of the environment in which the vehicle is precluded from travelling. The determining    limitation, as drafted, is a process that, under its broadest reasonable interpretation, cover performance(s) of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors” nothing in the claim(s) precludes the determining steps from practically being performed in the human mind and/or visually. For example, but for the “one or more processors” language, the claim(s) encompass the user manually and/or visually determining a suggested region to block in the environment along a path of the vehicle or a suggested region of the environment where the vehicle is precluded from travelling. These limitations are mental processes.




Step 2A – Prong 2
Do claims 1, 6 and 15 integrate the judicial exception into a practical application?  No. The claims recite three additional elements: receiving sensor data from a sensor associated with a vehicle traversing an environment; causing presentation of the suggested region to block in a user interface; receiving, by the user interface, user input confirming selection of the suggested region to block as a blocked region; and transmitting an indication of the blocked region to the vehicle. The receiving and transmitting steps are forms of insignificant extra-solution activity that added nothing to distinguish the judicial exception.  In the causing step, the processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of causing data to be displayed on a display device such as a user interface. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 6 and 15 are directed to the abstract idea.

Step 2B 
Do claims 1, 6 and 15 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim(s) amount to either a form of insignificant extra-solution activity or nothing more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., forms of insignificant extra-solution activity and conventional instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Dependent claims 2 – 5, 7 – 14 and 16 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 5, 7 – 14 and 16 – 20 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No.  A1 to Tarkianinen et al. (herein after "Tarkianinen” or “Tarkianinen et al. publication").
As to claim 1,
the Tarkianinen et al. publication discloses a system (see Figs. 2 – 3 and ¶31, where the system includes “a street-blocking road user 205, a local traffic disturbance service 207, and other [or local] road users 209”) comprising: 
one or more processors (see Fig. 3 and ¶34, where the “the LTD service 207 may include a server that performs at least some of the functions [requested by the system]”)(Emphasis added); and 
non-transitory computer-readable storage media storing instructions that, when executed by the one or more processors (see ¶97, where “the LTD server includes a non-transitory computer readable medium for carrying one or more instructions for performing [functions requested by the system]”), cause the system to perform operations comprising: 
receiving sensor data from a sensor (214) associated with a vehicle traversing an environment (see Fig. 2 and  ¶32, where “the vehicle captures real-time vehicle sensor data, e.g. positioning obtained via GPS or similar positioning systems and stores the sensor data 214. In some embodiments, the real-time vehicle sensor data includes environment information obtained via perception sensors, e.g. lidar, camera, ultrasonic sensors, etc.”); 
determining, based at least in part on the sensor data, a suggested region to block in the environment along a path of the vehicle (see Fig. 3 along with ¶29 – ¶31, where the LTD server via “the LTD application is configured to estimate possible traffic disturbances 204 that a driver/user is about to cause in advance . . . In some embodiments, vehicle sensor information is processed to provide an estimate as to which vehicle types can freely pass the traffic obstruction. In some embodiments, subsequent to processing the vehicle sensor information, the LTD application is further configured to generate pre-warnings 206 [or a suggested region to block] to send using a communication device 208 in advance of the traffic disturbance and updated warning messages to send for the duration of the traffic disturbance to other road users and backend systems” (Emphasis added);   see also ¶35 – ¶40, where “based on the disturbance, [the LTD server via the LTD application] calculates alternative routes for the other road users, and provide the alternative routes to the other road users”; see ¶51 and ¶75, where a “cancel warning” may be sent to the LTD server, Car 2 and other road users affected by the disturbance event;   Because of the “cancel warning” option, the pre-warning of the traffic disturbance at a particular location is equivalent to the claimed “suggested region to block” and “precluded from travelling” limitations because they both, i.e. the pre-warning and the suggested region, deter the vehicle from travelling to those locations); 
causing presentation of the suggested region to block in a user interface (see Fig. 2 and ¶32, where “the vehicle includes a user interface (UI) 216 for presenting road blocking information to the user”; see Fig. 2 and ¶33, where “the mobile terminal includes a UI 224 (which may be similar to UI 216) for presenting road-blocking information on the vehicle/road user device UI”; see also ¶35, where “the LTD application may show the warning to the local user only if needed (e.g., if the obstruction takes place on the local user's current navigation route) via UIs in the vehicle (UI 240) and/or a mobile device (UI 248)”; see also Fig. 3 and ¶40, where the in-vehicle Human-Machine Interface (HMI) of Car 1 and Car2 are updated with blocking information); 
receiving, by the user interface, user input confirming selection of the suggested region to block as a blocked region (see ¶50 and ¶56); and 
transmitting an indication of the blocked region to the vehicle (see ¶50)).

As to claims 6 and 15,
claims 6 and 15 are directed to a method and a non-transitory computer-readable storage media but require the same scope of limitation as claim 1.  Therefore, claims 6 and 15 are rejected for the same reason(s) as claim 1, as discussed herein above.

	As to claims 2, 7 and 16,
	the Tarkianinen et al. publication discloses the suggested region to block comprising a lane of a roadway in the environment. (See Figs. 2 – 3 and ¶31 – ¶40.)

As to claims 3 and 17,
the Tarkianinen et al. publication discloses determining that the suggested region to block in the environment is further based at least in part on a map storing features of the environment.  (See ¶46, where “the LTD server may also include or have access to a map database that includes road width information”; see also ¶89, where “the LTD application queries vehicle sensors and makes a blockage calculation based on sensor reading, destination street/lane map and vehicle dimensions, and presents the findings to the user via an HMI.”) (Emphasis added.)

As to claims 4 and 18,
the Tarkianinen et al. publication discloses that the vehicle is an individual vehicle of a fleet of vehicles and the operations further comprising transmitting the indication of the blocked region to an additional vehicle of the fleet of vehicles. (See ¶31 – ¶40.)

As to claims 5 and 19,
the Tarkianinen et al. publication discloses that the operations further comprising receiving, by the user interface, an indication that the vehicle can drive in a region previously designated, based at least in part on map data, as non-drivable. (See ¶31 – ¶40; see also ¶51 and ¶75 for the “cancel warning”.)

As to claim 8,
the Tarkianinen et al. publication discloses storing the blocked region in a map.  (See ¶55, where “the local road users receive the data shared by the blocking vehicle, e.g. actual details of the blocking event, blocked and free street data. Each local user processes the received data according to their own details (such as properties and dimensions of the user's vehicle/bike/pedestrian) into an interpretation expressing whether or not the user will be able [to] pass the blocking event. In some embodiments, the interpretation is shown using symbols and/or new updated route option on the map.”) (Emphasis added.)

As to claim 9,
the Tarkianinen et al. publication discloses receiving user input via the user interface confirming selection to unblock the blocked region.  (See ¶32, where “the vehicle includes a user interface (UI) 216 for presenting road blocking information to the user. In some embodiments, the user may interact with the UI 216 to control, edit, enable manipulation of the information and share the information manually”; see also  ¶51 and ¶75 for the “cancel warning”.)

As to claim 10,
the Tarkianinen et al. publication discloses receiving a request from the vehicle to unblock the blocked region and wherein receiving user input via the user interface confirming selection to unblock the blocked region is based at least in part on the request. (See ¶32,   ¶51 and ¶75.)

As to claim 11,
the Tarkianinen et al. publication discloses receiving user input via the user interface to adjust at least one of a size of the suggested region or a shape of the suggested region.  (See ¶32,   ¶51 and ¶75.)
As to claims 12 and 20,
the Tarkianinen et al. publication discloses transmitting the indication of the blocked region comprises transmitting the indication of the blocked region to another vehicle of a fleet of vehicles.  (See ¶31 – ¶40.)

As to claim 13,
the Tarkianinen et al. publication discloses the suggested region being based at least in part on map data.  (See ¶89, where “the LTD application queries vehicle sensors and makes a blockage calculation based on sensor reading, destination street/lane map and vehicle dimensions, and presents the findings to the user via an HMI.”)

As to claim 14,
the Tarkianinen et al. publication discloses causing the vehicle to navigate the environment based at least in part on the indication of the blocked region. (See 36, where “one of the UIs 240/248 may be triggered to display blocking information/alert icons based on (i) choosing the turning lane towards a blocked street, and/or (ii) on activating turning-signal. In some embodiments, the vehicle may use information in the current navigation route to display the blocking information, and accordingly reroute.”)

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667